Case 2:19-cv-00986-FMO-SK Document 52 Filed 12/12/19 Page 1 of 3 Page ID #:633




 1
     Reed R. Kathrein (139304)
     Danielle Smith (291237)
 2   Lucas E. Gilmore (250893)
 3   HAGENS BERMAN SOBOL SHAPIRO LLP
     715 Hearst Avenue, Suite 202
 4   Berkeley, CA 94710
 5   Telephone: (510) 725-3000
     Facsimile: (510) 725-3001
 6   reed@hbsslaw.com
 7   danielles@hbsslaw.com
     lucasg@hbsslaw.com
 8

 9   Attorneys for Lead Plaintiff Lawrence Gallagher
10   [Additional counsel listed on signature page]

11
                           UNITED STATES DISTRICT COURT
12
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
13

14   MARK DALPOGGETTO, Individually                Case No. 2:19-cv-00986-FMO-SK
     and On Behalf Of All Other Similarly
15   Situated
                                                   CERTIFICATE OF SERVICE
16                                 Plaintiff,      ON WIRECARD AG
17         v.
18   WIRECARD AG, MARKUS BRAUN,                    Courtroom: 6D
     BURKHARD LEY, ALEXANDER                       Judge:     Hon. Fernando M.
19   VON KNOOP, JAN MARSALEK, and                             Olguin
     SUSANNE STEIDL,
20                      Defendants.
21

22

23

24

25

26

27

28
Case 2:19-cv-00986-FMO-SK Document 52 Filed 12/12/19 Page 2 of 3 Page ID #:634




 1
                                    PROOF OF SERVICE

 2         Lead Plaintiff Lawrence Gallagher (“Lead Plaintiff”) hereby attaches formal
 3
     proof that Defendant Wirecard AG (“Wirecard”) was served on November 5, 2019
 4

 5   with the summons (Dkt. No. 46) and complaint (Dkt. No. 1) in this action, together

 6   with all related and required documents, pursuant to Rules 4(f)(1) and 4(h)(2) of the
 7
     Federal Rules of Civil Procedure, and in accordance with the laws of Germany under
 8
 9   Article 5 of The Hague Convention on the Service Abroad of Judicial and

10   Extrajudicial Documents in Civil or Commercial Matters (“Hague Service
11
     Convention”).
12

13         Attached hereto as Exhibit A is a true and correct copy of an affidavit verifying

14   service pursuant to the Hague Service Convention from Celeste Ingalls, a
15
     representative of the court-appointed International Process Server, Crowe Foreign
16

17   Services, 1020 SW Taylor Street, # 240, Portland, Oregon 97205 (see Dkt. No. 44).

18         Attached hereto as Exhibit B is a true and correct copy of the certificate of
19
     service on Defendant Wirecard from the Germany authority authorized to effect
20
21   service on Wirecard.
22
      DATED: December 12, 2019              HAGENS BERMAN SOBOL SHAPIRO LLP
23
                                            By: /s/ Danielle Smith
24                                          Reed R. Kathrein (139304)
25                                          Danielle Smith (291237)
                                            Lucas E. Gilmore (250893)
26                                          715 Hearst Avenue, Suite 202
27                                          Berkeley, CA 94710
28   CERTIFICATE OF SERVICE ON WIRECARD AG
     Case No.: 2:19-cv-00986-FMO-SK
                                                                                           -1
Case 2:19-cv-00986-FMO-SK Document 52 Filed 12/12/19 Page 3 of 3 Page ID #:635




 1
                                        Telephone: (510) 725-3000
                                        Facsimile: (510) 725-3001
 2                                      reed@hbsslaw.com
 3                                      danielles@hbsslaw.com
                                        lucasg@hbsslaw.com
 4

 5                                      Steve W. Berman (pro hac vice pending)
                                        HAGENS BERMAN SOBOL SHAPIRO LLP
 6                                      1301 Second Avenue, Suite 2000
 7                                      Seattle, WA 98101
                                        Telephone: (206) 623-7292
 8                                      Facsimile: (206) 623-0594
                                        steve@hbsslaw.com
 9

10                                      Attorneys for Lead Plaintiff Lawrence Gallagher

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28   CERTIFICATE OF SERVICE ON WIRECARD AG
     Case No.: 2:19-cv-00986-FMO-SK
                                                                                   -2
